784 N.W.2d 205 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Robert K. BRANNON, Defendant-Appellee.
Docket No. 141093. COA No. 292617.
Supreme Court of Michigan.
July 16, 2010.

Order
On order of the Court, the application for leave to appeal the March 23, 2010 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and VACATE the Monroe Circuit Court order granting the defendant's motion for a new trial. The record clearly established that defense counsel discussed issues of delayed reporting of sexual assault by a child witness with a potential expert witness, and made a reasonable strategic decision to forego expert testimony in light of the possibility that the witness might also provide testimony favorable to the prosecution. We REMAND this case to the trial court for reinstatement of the defendant's conviction and for further proceedings not inconsistent with this order.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.